Citation Nr: 1608909	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-22 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to March 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the issue on appeal was characterized by the RO as entitlement to service connection for PTSD.  However, VA medical records indicate that the Veteran has been diagnosed with numerous other psychiatric disorders.  Therefore, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).  

The Board has also bifurcated the Veteran's claim into two separate issues as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

In this regard, in a September 2004 rating decision, the RO denied service connection for PTSD, finding that the Veteran did not have a current diagnosis.  The Veteran did not appeal or submit new and material evidence within one year of notification of the decision.  Therefore, the September 2004 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  Subsequently, in December 2012, the Veteran requested to reopen his claim for PTSD.  Notably, however, the RO did not adjudicate whether service connection was warranted for any psychiatric disability other than PTSD in the September 2004 rating decision.  Therefore, the Board has determined that a new and material evidence analysis is proper for the PTSD claim, as it was previously adjudicated by the RO, whereas a de novo service connection analysis is proper for all other psychiatric disorders, as these disorders were not previously adjudicated by the RO.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399, 401-02 (Fed. Cir. 1996); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied a claim for service connection for PTSD.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.  

2.  The evidence received since the September 2004 rating decision relates to an unestablished fact and raises the reasonable possibility of substantiating the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  The evidence received since the September 2004 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2004 rating decision, the RO denied the Veteran's claim for service connection for PTSD, finding that there was no evidence of a current disability.  The Veteran was notified of the decision and of his appellate rights in a September 2004 letter.  However, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the September 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The Veteran sought to reopen his claim for service connection for PTSD in December 2010.  In a February 2012 rating decision, the RO determined that new and material evidence had been received to reopen the claim for PTSD.  However, regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

At the time of the September 2004 rating decision, the evidence of record included the Veteran's lay statements; service treatment records; service personnel records; worker's compensation records dated in October 1975; and private medical statements from Drs. E.R., C.E., and R.C. (initials used to protect privacy).  The Veteran's service treatment records showed that he received treatment for psychiatric symptoms at a mental hygiene clinic during service.  However, an April 1968 mental hygiene consultation found no qualifying mental defects.  The private medical statements and worker's compensation records showed that the Veteran was diagnosed with post-concussion syndrome with associated depressive neurosis and anxiety following a work-related injury. 

The evidence received since the September 2004 rating decision includes evidence that is both new and material to the claim.  Specifically, VA medical records show that the Veteran was diagnosed with PTSD.  See December 2012 VA Psychiatric Note and March 2015 VA discharge summary.  Additionally, private medical records indicate that the Veteran has psychiatric diagnoses of bipolar disorder, psychosis not otherwise specified (NOS), generalized anxiety disorder, depression NOS, substance abuse, attention deficit hyperactivity disorder (ADHD), and a cognitive disorder.  The Veteran also reported that a VA physician attributed his PTSD to his military service.  See February 2011 statement in support of claim.  This evidence relates to a previously unestablished fact necessary to substantiate the claim. Moreover, the credibility of the evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for PTSD is reopened.  See 38 C.F.R. § 3.156(a) (2015).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted. 


REMAND

First, a remand is required to obtain outstanding VA medical records.  The February 2014 VA examination report referenced neuropsychological assessments dated in December 2010 and June 2013; however, these records are not associated with the claims file.  Additionally, the VA medical records from the Detroit VAMC associated with the claims file since December 2010 are very limited.  Therefore, the AOJ should obtain any outstanding, relevant VA medical records.   

Second, a remand is required to attempt to obtain outstanding private treatment records.  During the February 2014 VA examination, the Veteran reported that he was recently hospitalized for a psychiatric disorder at numerous private facilities, including William Beaumont Hospital, Henry Ford Hospital, and Harbor Oaks Hospital.  Therefore, a remand is necessary to attempt to obtain any outstanding private treatment records.  See 38 C.F.R. § 3.159(c)(1) (2015).

Third, a remand is required to attempt to obtain mental health clinical records.  The Veteran's service treatment records reflect that he received in-service mental health treatment.  See April 1968 consultation report.  On remand, the AOJ should contact all appropriate repositories for clinical mental health records, which are often kept separately from service treatment records.  

Fourth, a remand is required to obtain an adequate VA examination and opinion.  The Veteran was afforded a VA examination in February 2014 during which the examiner diagnosed him with an anxiety disorder and determined that the Veteran did not satisfy the criteria for a diagnosis of PTSD.  The examiner opined that the Veteran's psychiatric condition was less likely than not related to his reported stressor in the military.  However, the examiner did not address the other psychiatric diagnoses of record.  Specifically, the examiner noted that VA and private medical records showed numerous psychiatric diagnoses, and he observed that VA neuropsychological assessments in December 2010 and June 2013 were inconclusive due to symptom embellishment.  Nevertheless, the examiner did not indicate whether the previously diagnosed psychiatric disorders resolved or were incorrectly diagnosed.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The examiner also did not adequately address whether the Veteran's psychiatric disorder manifested in or was otherwise related to his military service, despite noting that the Veteran received mental health treatment during service.  Therefore, the Board finds that remand is necessary for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  

The Board notes that the RO has determined that the Veteran is incompetent for VA purposes and that he was appointed a fiduciary.  See December 2012 rating decision; October 2013 fiduciary agreement.  Additionally, it appears that the Veteran's current whereabouts are unknown.  See February 2016 email correspondence.  For purposes of the examination, the AOJ should attempt to locate the Veteran and schedule him for an examination.  However, in the event that the Veteran cannot be located, the AOJ should obtain a medical opinion based on review of the record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  A specific request should be made for authorization to obtain records from William Beaumont Hospital, Henry Ford Hospital, and Harbor Oaks Hospital for psychiatric treatment.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any records from the Detroit VAMC dated from 2010 and the neuropsychological assessments dated in 2010 and 2013. 

2.  The AOJ should contact the appropriate location to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from November 1965 to March 1969.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request should be made for the mental health records. 

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  The Board acknowledges that the Veteran's fiduciary reported that his current whereabouts are unknown.  See February 2016 email correspondence.  In the event that the AOJ is unable to locate the Veteran, a VA addendum opinion should be secured.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should identify all current psychiatric disorders other than PTSD.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether there were misdiagnosed or have resolved.

It should be noted that multiple diagnoses of psychological disorders appear in the record, to include:  bipolar disorder (February 2011 private medical record);  cognitive disorder (December 2012 VA psychiatric note); depression NOS (December 2012 VA psychiatric note); generalized anxiety disorder (March 2006 private medical record); psychosis NOS (December 2006; July 2010 private medical record); and PTSD (December 2012 VA psychiatric note and March 2015 discharge note).

For each diagnosis identified other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the disorder manifested in or is otherwise related to service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


